Citation Nr: 1526694	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for degenerative disc disease of the cervical spine and a left shoulder disability.  

Jurisdiction in this matter was transferred to the RO in Oakland, California.  In a November 2013 decision, the RO, in part, confirmed and continued the denial of service connection for degenerative disc disease of the cervical spine.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in September 2014.  A transcript from this hearing is of record.  

In December 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  A left shoulder disability was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A left shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in an August 2006 letter, prior to the date of the issuance of the appealed February 2007 rating decision.  The August 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in December 2006 and October 2013.  Per the December 2014 remand instructions, the Veteran also underwent a VA examination in April 2015 which was responsive to the Board remand instructions.

In light of the above, the Board finds that the RO substantially complied with the December 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Additionally, the Board finds that the reports of the April 2015 VA examination reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran's service treatment records indicate that the Veteran presented with complaints of cervical pain on multiple occasions.  An August 1979 treatment record indicated that the Veteran had complaints of neck pain.  He was assessed with a neck strain.  Another August 1979 treatment report assessed the Veteran with a resolving muscle strain.

An August 1979 x-ray noted normal radiographic findings but there was mild scoliosis of the cervical spine.  

A September 1979 treatment report noted a history of a C-4 neck strain.  There were no noted abnormalities on examination and the Veteran was assessed with a muscle spasm.  

An October 1979 treatment report noted that there was a question of cervical myelopathy as the Veteran reported 3 months of increasing neck pain.

Another October 1979 treatment report indicated that there was no structural neurological impairment underlying the symptoms of his neck discomfort.  His neck pain had improved and he was reassessed with a cervical strain.

A May 1980 service treatment note indicated that the Veteran presented with complaints of a sore neck.  It was noted that the Veteran was in a motor vehicle accident the evening before.  

The Veteran's June 1981 separation examination was negative for complaints or treatments related to a neck disability.

A January 2004 CT of the cervical spine demonstrated multilevel degenerative changes throughout the cervical spine.  

A February 2004 medical treatment note indicated that the man had a history of cervicalgia for 20 years after a paratrooper accident.  He also had a motor vehicle accident in 2001 and a recent motor vehicle accident 2 weeks ago where he was rear-ended.  

A December 2004 VA treatment report noted that the Veteran had been in a motor vehicle accident in January 2004.  He presented with complaints of mild upper back, left elbow and neck pain which had improved since the accident.  A past medical history of cervicalgia related a 2001 motor vehicle accident.

A May 2005 treatment report noted that the Veteran had left upper extremity paresthesias and extensor weakness and past a motor vehicle accident in December 2003.  

The Veteran underwent an anterior cervical disc fusion in May 2005.

The Veteran underwent a VA examination in December 2006.  The examiner noted that the Veteran's service treatment records revealed that the Veteran had episodes of neck pain that began in August 1979 and continued for many months.  The diagnosis was severe degenerative changes of the cervical spine.  The examiner opined that he could not resolve the issue whether his current neck pain or cervical disc disease was related to his service without resorting to mere speculation.  Regarding the Veteran's left shoulder disability, the examiner determined that no left shoulder pathology was noted on examination.  

X-rays of the left shoulder in December 2006 revealed minor degenerative changes in the acromioclavicular joints.  The radiologist also noted a clinical history of neck pain that spread to his left shoulder.

In a September 2009 correspondence, a private physician noted that the Veteran had multiple in-service neck complaints.  He had also seen the Veteran for multiple complaints, including neck pain, since 2006.  The physician opined that it was likely that the Veteran's current symptoms were a continuation of the symptoms that he described in service in 1979.

The Veteran again underwent a VA examination in October 2013.  The examiner noted that the pain in the left side of the Veteran's trunk was an extension of pain due to cervicobrachialgia related to the cervical spine.  The examiner noted that the Veteran was diagnosed with a muscle strain of the neck in August 1979 with no evidence of trauma.  It was noted that there no ongoing issues after this treatment.  The examiner opined that it was less likely than not that the Veteran's disability was incurred in or caused by the claimed in-service injury, event or illness as there was no biological mechanism to explain the Veteran's current cervical spine degenerative joint disease due to the one time left sided muscle strain during the Veteran's military service in 1979.

However, as noted in the December 2014 Board remand, this examination is inadequate as the October 2013 VA examiner limited his opinion to the in-service incidents related to the left side muscle strain in August 1979 and did not account for a May 1980 incident where the Veteran was involved in an auto accident and presented with complaints of a sore neck.  

In a January 2015 correspondence, another private physician noted that in February 1979, the Veteran parachuted out of a helicopter with a heavy pack on his back.  His landing caused acute, painful injuries to his neck, low back, shoulders, hips, left knee, wrists, ankles and feet.  It was noted that the Veteran was taken by helicopter to a dispensary and a cast was applied to his leg.  The physician indicated that most of the parachuting injuries were essentially medically unattended because of the distracting seriousness of the Veteran's neck and knee injuries.  His left shoulder demonstrated degenerative changes in 2006.  The physician also noted that an automobile accident in 1980 caused a transient worsening of the neck pain.  The current diagnosis was status post cervical discectomy and fusion, degenerative disc disease of the cervical spine and bilateral shoulder restrictive capsulitis from trauma and degenerative changes.  The physician opined that the Veteran's cervical spine disease and all other conditions described above were directly related to the Veteran's service parachute jumping injury and were worsened by his continued parachute jumping in the service.  The physician noted that the Veteran complained of neck pain often in the service and the other conditions described were caused by the same trauma and were present regardless of whether they were documented.

Per the December 2014 Board remand instructions, the Veteran underwent a VA examination in April 2015.  The Veteran reported that he first injured his neck in 1978 while jumping out of a helicopter carrying heavy gear.  He described a slow progression of symptoms and underwent a fusion surgery in 2005.  The diagnosis was degenerative disc disease of the cervical spine.  The examiner opined that it was less likely than not that the Veteran's current spine disability was related to his service.  He noted that while the Veteran reported that his neck pain was due to jumping out of helicopters during service, the medical record did not mention a complaint of neck pain or a neck injury associated with jumping out of helicopters during his time in service.  The Veteran left the service in 1981 and there was no evidence of a chronic neck condition that persisted when he left service.  VA treatment records mention motor vehicle accidents in 2001 and 2004 where the Veteran complained of neck pain.  The examiner concluded that it was more likely than not that the Veteran's neck disability was associated with age related changes aggravated by activities and trauma after service.  

Regarding the Veteran's left shoulder, he had a current diagnosis of osteoarthritis of the acromioclavicular (AC) joint.  The Veteran reported that he injured his left shoulder when he jumped out of a helicopter in service onto ice and went through the ice.  He reported that he had since been having ongoing pain of the left shoulder.   The examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to service to include as proximately due to or permanently aggravated beyond its natural progression by his cervical spine disability.  The examiner noted that the VA treatment records indicate that the Veteran complained of left shoulder pain in 2004 after a motor vehicle accident.  Service treatment records do not mention a left shoulder injury in 1978 as reported by the Veteran.  The left shoulder condition was more associated with age related degenerative changes and trauma after service.  There also was no evidence of the left shoulder being aggravated by his cervical spine disability.  The 2006 left shoulder radiograph indicates mild degenerative changes which was not indicative of a traumatic injury and was more associated with age related degenerative changes.  

Considering the claims for service connection for a cervical spine and left shoulder disabilities, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there are current diagnoses of degenerative disc disease of the cervical spine and osteoarthritis of the AC joint, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of degenerative joint disease of the cervical spine or osteoarthritis of the left shoulder during service or for several years thereafter.  The first post-service evidence of arthritis of the cervical spine is the January 2004 CT of the cervical spine.  The first evidence of arthritis of the left shoulder is a December 2006 x-ray.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.   Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Additionally, as the Veteran was not diagnosed with a neck or left shoulder disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a neck or left shoulder disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the service treatment records were negative for complaints or treatments related to a shoulder disability but the Board notes that the Veteran's service treatment records demonstrate that he had multiple complaints of neck pain.  Despite these complaints of neck pain and discomfort, the service treatment records, however, were negative for any or diagnoses of any chronic neck or shoulder disabilities.  The record reflects that his neck pain complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The Veteran's June 1981 separation examination does not document any continued complaints, treatment, or diagnosis of a chronic neck or shoulder disability as the clinical evaluation was normal.

The Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship regarding service connection on a direct basis.  As noted above, in a January 2015 correspondence, a private physician opined that the Veteran's cervical spine disease and all other conditions described above were directly related to the Veteran's service parachute jumping injury and were worsened by his continued parachute jumping in the service.  Additionally, a September 2009 private physician opined that it was likely that the Veteran's current symptoms were a continuation of the symptoms that he described in service in 1979.

Conversely, the April 2015 VA examiner concluded that it was less likely than not that the Veteran's current spine and left shoulder disabilities were related to his service

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the April 2015 opinion of the VA examiner to be the most probative.  Regarding the September 2009 opinion of the private physician that it was likely that the Veteran's current symptoms were a continuation of the symptoms that he described in service in 1979, the Board notes that no rationale was provided for this September 2009 opinion and the private physician did not provide any specific evidentiary or medical basis for the opinion.  

As noted above, the January 2015 private physician opined that the Veteran's cervical spine disease and all other conditions described above were directly related to the Veteran's service parachute jumping injury and were worsened by his continued parachute jumping in the service.  Notably, the Veteran informed the private physician that during service he had a parachute accident where he fell through ice and injured his neck.  The private physician noted that the parachute landing caused acute, painful injuries to his neck, low back, shoulders, hips, left knee, wrists, ankles and feet.  However, as detailed above, the service treatment records are entirely negative for incidents of a parachute jumping injury.  Furthermore, the Board finds that the Veteran's report of this injury is not credible.  

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints in service.  Instead, the Board is relying on the fact that the Veteran provided a contrary account of his medical history on several occasions.  Specifically, the record reflects that he was examined or sought treatment for left knee disability on several occasions in service, and never related his complaints to a parachute landing such as is described above.  In fact, in VA examinations in 1984, 1985, and 2002, the Veteran reported that his now service-connected left knee disability was alternatively the result of a slip and fall in service, or tripping on a hole.  No mention was made on any of those occasions of having injured his left knee in a parachute landing, which resulted in a cast being applied.  Furthermore, his service treatments records reflect treatment for a variety of musculoskeletal complaints in addition to those discussed above in regard to the knee and neck, and no mention was made on any of those occasions of such a severe parachute injury.  It is difficult to imagine that the Veteran could have received treatment for such complaints on the number of occasions he did during service and those records would not only fail to make any mention of a parachute-related injury that resulted in painful injuries to his neck, low back, shoulders, hips, left knee, wrists, ankles and feet, but also consistently note other sources of onset for his various complaints.  For these reasons, the Board concludes that the Veteran's assertions of experiencing a parachute-related injury of such severity as described by the January 2015 private physician is not credible.  A medical opinion based on an inaccurate factual premise is not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In contrast, the April 2015 opinion of the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the September 2009 and April January 2015 private physicians.  The April 2015 VA examiner also specifically addressed the absence of a parachute jumping injury in the Veteran's service treatment records.

The April 2015 VA examiner also addressed the timing of the Veteran's neck and shoulder symptoms and accurately noted that the Veteran left the service in 1981 and there was no evidence of a chronic neck condition that persisted when he left service.  The examiner also noted that VA treatment records mentioned motor vehicle accidents in 2001 and 2004 where the Veteran complained of neck pain and opined that the Veteran's neck disability was age related changes aggravated by activities and trauma after service.  Regarding the Veteran's left shoulder, the April 2015 VA examiner noted that the VA treatment records indicate that the Veteran complained of left shoulder pain in 2004 after a motor vehicle accident and that service treatment records did not mention a left shoulder injury in 1978 as reported by the Veteran.  The examiner concluded that the left shoulder condition was more associated with age related degenerative changes and trauma after service. 

For these reasons the Board finds the April 2015 VA examiner's opinion to be the most probative regarding the issues of whether the Veteran's current cervical spine and left shoulder disabilities are related to service on a direct basis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, the Board has placed greater probative weight on the VA opinion.  Given that the most probative opinion is against a finding of a relationship between a cervical spine disability, a left shoulder disability and service, the Board finds that service connection is not warranted.

The Board notes the Veteran's contentions regarding the etiology of his claimed cervical spine and left shoulder disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that cervical spine and left shoulder disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the cervical spine and left shoulder etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


